Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court erred in denying plaintiff’s motion against defendant Maryann Klein for summary judgment in lieu of complaint under CPLR 3213. Plaintiff established that defendant executed a promissory note which obligated her to pay plaintiff $60,000, without interest, upon demand. Plaintiff duly demanded payment and defendant failed to pay. Parol evidence is not admissible to vary or contradict the clear terms of a note (Bankers Trust Co. v Stahl, 145 AD2d 311, 313, appeal dismissed 73 NY2d 872). Thus, plaintiff was entitled to summary judgment (see, Kornfeld v NRX Technologies, 93 AD2d 772, affd 62 NY2d 686; Badische Bank v Ronel Sys., 36 AD2d 763). (Appeal from Order of Supreme Court, Nassau County, Di Noto, J.—Summary Judgment.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ. (Order entered Jan. 22, 1991.)